Citation Nr: 1609292	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  05-28 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a right knee arthroscopy with degenerative changes (right knee disability).

2.  Entitlement to service connection for a respiratory disorder, to include bronchitis and as due to asbestos exposure.

3.  Entitlement to service connection for a psychiatric disorder to include post traumatic stress disorder (PTSD) and substance abuse/pain medication addiction.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected right knee disability.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral hand disability and entitlement to service connection for a bilateral hand disorder.  

6.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:     Lori Chism, Attorney


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to February 1995 and on active duty for training (ACDUTRA) from November 1984 to May 1985. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction of this matter was transferred to the RO in Atlanta, Georgia in December 2005.  

A May 2004 rating decision granted service connection for right knee arthroscopy with degenerative changes and assigned a 10 percent rating from February 25, 2004.  Service connection for a left knee disability, a bilateral hand disability, and substance abuse addiction was denied.  A February 2005 rating decision denied service connection for a disability due to asbestos exposure and TDIU.  Entitlement to a nonservice-connected pension benefits was granted.  An October 2007 rating decision denied service connection for PTSD.  A January 2010 rating decision denied service connection for anxiety disorder.  

The Veteran's claim for service connection for a bilateral hand disorder was initially denied on a direct basis in the May 2004 rating decision.  The claim was based on a March 2004 statement from the Veteran in which he explained that he had sustained severe burns of the hands following service in 1997.  The Veteran reports that he was denied treatment at the VA and told to go to a Naval hospital and by the time he received treatment, he had nearly lost his hands.  The RO adjudicated entitlement to a bilateral hand disorder pursuant to 38 U.S.C.A. § 1151 in March 2012.  The Board will consider both theories of entitlement in the decision below.  See Bielby v. Brown, 7 Vet. App. 260, 264-65 (1994); Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997) (a new theory of causation or a new theory of entitlement does not constitute a new claim).  

Also, in the instant case, the Veteran asserts that he is entitled to service connection for various psychiatric disorders including depression, PTSD, and substance abuse addiction/pain medication addiction.  The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for a psychiatric disorder to include PTSD and the other claimed disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

A December 2005 rating decision denied service connection for hypertension.  The Veteran filed a notice of disagreement and a statement of the case was issued.  However, the Veteran did not file a substantive appeal and indicated that he did not wish to appeal this issue.  See the April 2012 statement.  An appeal of this issue has not been perfected, and this issue is not before the Board.  38 C.F.R. §§ 20.200; 20.202 (2015).

The Veteran was scheduled for a Board hearing in June 2008 but failed to appear for the hearing.  Accordingly, his request for a Board hearing is deemed to have been withdrawn.  

In December 2008, the Board remanded the issues on appeal for additional development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the mandates of the remand.  The AOJ obtained the outstanding VA treatment records and afforded the Veteran a VA examination of the knees.  The AOJ also provided the proper notice to the Veteran (concerning secondary service connection and asbestos claims) and developed the asbestos exposure claim.  As such, the Board concludes that there has been substantial compliance with the remand orders and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

In October 2007, April 2007, and June 2014, the Veteran submitted a waiver of AOJ consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2015).  It is acknowledged that some additional records, such as VA psychiatric treatment records were added to the Veteran's claims file since the most recent supplemental statement of the case (SSOC).  It appears that service treatment records, service personnel records, and Social Security Administration (SSA) records were addressed by a supplemental statement of the case.  However, the VA treatment records records are not relevant to the issues being decided herein in that they do not place the Veteran's hand injury during a period of active duty or active duty for training, and they do not address the etiology of his bronchitis or diagnose an asbestos exposure related disease.  As such, a waiver of Agency of Original Jurisdiction (AOJ) consideration is not necessary.  Moreover, as noted the Veteran has repeatedly and consistently waived AOJ review throughout the course of his appeal and there is no reason to believe he would desire any differently here, were it found that the additional evidence were relevant (which again is not found).

The issues of entitlement to an initial disability rating in excess of 10 percent for the right knee disability, service connection for a psychiatric disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  It is as likely as not that the Veteran was exposed to asbestos during active service.  

2.  The Veteran does not have a current diagnosis of asbestosis or an asbestos-related respiratory disease and the claimed bronchitis is not etiologically related to injury or event in active service to include asbestos exposure.  

3.  The bronchitis is not related to disease or injury in ACDUTRA and the Veteran was not disabled due to bronchitis during ACDUTRA.  

4.  Arthritis of the left knee was not manifest during active service or within one year of the Veteran's separation from active service; a left knee disability including arthritis is not attributable to active service; a left knee disability including arthritis is not caused or aggravated by the service-connected right knee disability.  

5.  The left knee disability including arthritis is not related to disease or injury in ACDUTRA and the Veteran was not disabled due to a left knee disability during ACDUTRA.  

6.  The Veteran's bilateral hand disability to include a burn to the right hand with a skin graft was not caused by VA medical treatment in 1997 but was due to a post-service injury and the Veteran was not treated for a right hand injury or hand disability at a VA medical facility in 1997.   

7.  The current bilateral hand disability is not etiologically related to injury or disease in active service or ACDUTRA and the Veteran was not disabled due to a bilateral hand disability during ACDUTRA.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability to include bronchitis and as due to asbestos exposure have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).  

2.  The criteria for entitlement to service connection for a left knee disability to include arthritis have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

3.  The criteria for an award of compensation benefits under 38 U.S.C.A. § 1151 for a bilateral hand disability have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015). 

4.  The criteria for entitlement to service connection for a bilateral hand disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records and personnel records were obtained.  Private medical records were obtained and associated with the record.  VA treatment records dated from 2000 to 2014 have been obtained and associated with the file.  Social Security Administration records have been obtained and associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  In April 2006, October 2006, January 2009, August 2009, January 2013, and July 2013, the Veteran informed VA that he had no additional information or evidence to submit in support of his claims.   

The Veteran was afforded VA examinations in 2010 and 2013 to obtain medical evidence as to whether the claimed respiratory disorder was related to service including asbestos exposure in service.  The Veteran was afforded VA examinations in 2004, 2010 and 2013 to obtain medical evidence as to whether the claimed left knee disability was caused or aggravated by the service-connected right knee disability and whether the left knee disability was related to service.  Medical opinions were obtained as to the nature and etiology of the claimed disabilities.  The examinations were conducted by medical professionals and were based upon a solicitation of history and symptomatology from the Veteran, and a thorough examination.  The medical opinions were rendered after review of the claims folder and medical history.  The examination reports and medical opinions are accurate and fully descriptive.  The examiners provide rationales for the medical conclusions.  The Board finds that the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In an April 2012 statement, the Veteran generally asserted that the VA examinations were inadequate and the examination reports were not sufficient for diagnostic and rating purposes.  Mere allegation of inadequacy, without more, does not warrant an additional examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  In any event, the Veteran was afforded additional respiratory and knee examinations in 2013 and as discussed above, the Board finds the VA examination are adequate for adjudication purposes.   

A VA medical opinion was not provided for the claim for service connection for the bilateral hands disability and entitlement to compensation pursuant to 38 U.S.C.A. § 1151.  The Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  As will be discussed in detail below, there is no probative evidence that the Veteran received medical treatment by VA and this is an important element of the section 1151 claim.  Also, the claimed injury to the hands occurred, by the Veteran's own admission, after service separation.  There is no competent evidence of an in-service injury or event or in-service symptoms or diagnosis.  There is sufficient competent medical evidence on file for VA to make a decision on this claim.  As such, VA's duty to provide an examination is not triggered.  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  

2.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

Furthermore, certain chronic disabilities, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Additionally, where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a). 

Service connection can be granted for a disability that is proximately due to or the result of by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Service connection can be granted for a disability that is aggravated by a service-connected disability.  Compensation can be paid for any additional impairment resulting from the service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Except as provided in 38 C.F.R. § 3.300(c) (claims for secondary service connection based on the effects of tobacco products received after June 9, 1998), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2015).  The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training. 

The Court has held this statute, in effect, means that if a claim relates to period of active duty for training, a disability or disease must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995). 

Active duty for training (ACDUTRA) is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

Presumptive periods do not apply to ACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111  and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA is not appropriate.

3.  Analysis: Service connection for a respiratory disorder to include bronchitis and as the result of exposure to asbestos.

Regarding asbestos-related claims, there is no specific statutory guidance and the Secretary has not promulgated any regulations.  VA has issued a circular on asbestos-related diseases, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), which provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions contained in the DVB Circular have since been included in the VA Adjudication Procedure Manual with updates.  See M21-1MR, Part IV, Subpart ii, Ch.2, Section C, Topic 9.  In this regard, the M21-1MR provides the following non-exclusive list of asbestos-related diseases/abnormalities: fibrosis, the most commonly occurring of which are interstitial pulmonary fibrosis or asbestosis; tumors; pleural effusions and fibrosis; pleural plaques; mesotheliomas of pleura and peritoneum; lung cancer, bronchial cancer, cancer of the gastrointestinal tract, cancer of the larynx, cancer of the pharynx, and cancer of the urogenital system (except the prostate).

The M21-1 MR also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining; milling; work in shipyards; insulation work; demolition of old buildings; carpentry and construction; manufacture and servicing of friction products such as clutch facings and brake linings; and manufacture and installation of roofing and flooring materials; asbestos cement sheet and pipe products; and military equipment.

The applicable sections of the M21-1MR note that the latency period for asbestos-related diseases varies from 10 to 45 or more years between the first exposure and development of a disease and that the exposure may have been direct or indirect.  The guidelines point out that asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed. 

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.

The Veteran is seeking service connection for a respiratory disorder which he believes is the result of asbestos exposure in service while serving on U.S. Navy ships during his second period of active duty service.  He also asserts that he has bronchitis due to service.  He asserts that he was exposed to chemical agents when he had a cold in boot camp and after this exposure, he became ill with bronchitis.  He asserts that he has been treated for bronchitis for the past 20 years and he still suffers from bronchitis to this day.  See the August 2005 statement.  In an April 2008 statement, the Veteran asserts that he has a respiratory condition due to exposure to tear gas in 1984 and 1985; the Persian Gulf elements of the Red Sea during the Gulf War; jet diesel fumes while on the flight deck on USS John F. Kennedy; and asbestos exposure onboard the USS John F. Kennedy and other ships.  He asserts that he now suffers from chronic bronchitis which he maintains was first diagnosed while he was on active duty.  The Veteran is essentially asserting that the respiratory disorder and bronchitis are related to his second period of service which was active service with the Navy.  However, the Board discusses his ACDUTRA period of service below.  

The service records show that the Veteran served on active duty with the U.S. Navy for his second period of service from January 1987 to February 1995, and was stationed aboard the USS John F. Kennedy and the USS Dwight D. Eisenhower.  Service records indicate that the Veteran's military occupations included pump room operator and mobile refueler.  His duties included maintenance and upkeep of equipment.     

The Veteran alleges that he was exposed to asbestos dust in service and this caused his chronic bronchitis.  In a January 2009 statement, the Veteran stated that while stationed onboard USS John F. Kennedy from 1987 through 1991, he was exposed to asbestos dust in the shipyards of Portsmouth, Virginia on three different occasions.  He asserted that he was exposed to asbestos dust while overhauling the JP5 systems in the pump rooms and fueling stations.  He contends that he was exposed to asbestos dust while removing and replacing flooring and tile in berthing areas and work spaces.  He asserts that he was also exposed to asbestos dust indirectly through normal operations in the shipyards.  He stated that while stationed onboard USS Lasalle in 1993 and 1994, he was exposed to asbestos dust in the same capacity.  He indicated that onboard USS John F. Kennedy with regards to the Asbestos Questionnaires, at the time he was asked to fill out the questionnaires, he was ignorant to the hazards of asbestos dust.  In a January 2009 statement, the Veteran asserted that he was not exposed to asbestos dust before or after service and he set forth the jobs he has held outside of service.  He also stated that he does not smoke cigarettes and he has never smoked cigarettes.  

Service treatment records contain multiple questionnaires regarding whether the Veteran was exposed to asbestos.  In a May 1987 questionnaire while service aboard USS John F. Kennedy, the Veteran stated that he was not exposed to asbestos before or during his Naval service.  In an April 1991 questionnaire, the Veteran he replied "uncertain" when asked if he was exposed to asbestos prior to or during his naval career.  In a September 1994 asbestos questionnaire the Veteran wrote '?" when asked if he was exposed to asbestos or asbestos dust while serving aboard USS Dwight D. Eisenhower.  He did not sign the statement.  

Affording the Veteran the benefit of the doubt, the Board finds that the Veteran was exposed to asbestos in service.  As noted, in the January 2009 statement, the Veteran stated that while stationed onboard USS John F. Kennedy from 1987 through 1991, he was exposed to asbestos dust in the shipyards of Portsmouth, Virginia; while overhauling the JP5 systems in the pump rooms and fueling stations; while removing and replacing flooring and tile in berthing areas and work spaces; and indirectly through normal operations in the shipyards.  He stated that while stationed onboard USS Lasalle in 1993 and 1994, he was exposed to asbestos dust in the same capacity.

The Board notes that the M21-1 MR provides a non-exclusive list of occupations that have higher incidents of asbestos exposure and the occupations include work in shipyards; insulation work; demolition of old buildings; carpentry and construction; manufacture and servicing of friction products such as clutch facings and brake linings; and manufacture and installation of roofing and flooring materials and military equipment.  The Veteran has described performing some of these occupations in active service.  Service records confirm that he worked in maintenance positions and was responsible for upkeep of equipment.  The Veteran has described how he was exposed to asbestos dust.  The M21-1MR does provide some support for the Veteran's assertion of asbestos exposure while working in the shipyards and aboard ships.  Further, the VA examiners concluded that the Veteran was probably exposed to asbestos in service.  Thus, the Board finds that it is at least as likely as not that the Veteran was exposed to asbestos in active service. 

However, exposure to asbestos alone is not considered to be a disability; rather, the exposure must cause an asbestos exposure related disability.

The service treatment records do not document a diagnosis of an asbestos-related disease.  A review of the Veteran service treatment records show that upon enlistment examination in November 1986, into the second period of service, physical examination of the chest and lungs was normal.  Chest x-ray examination was normal.  A defect of the respiratory system was not detected.  Service treatment records show that the Veteran received treatment on several occasions for an upper respiratory infection.  See the service treatment records dated in November 1989, December 1991, February 1994, January 1995, and February 1995.  In February 1995, the assessment was upper respiratory infection versus bronchitis.  In June 1993, in the firefighting school medical questionnaire, the Veteran denied medical or respiratory symptoms at that time.  The January 1995 separation examination report indicates that the Veteran responded "no" when asked if he had symptoms of shortness of breath, or pain or pressure in the chest.  Physical examination of the chest and lungs was normal.  Chest x-ray examination was negative.  A February 1995 service treatment record shows an assessment of upper respiratory infection versus bronchitis.  The Veteran separated from his second period of service in February 1995.  

The Veteran filed a claim for a respiratory disorder to include as due to asbestos exposure in June 2004.  The Veteran's medical records shows a post service diagnosis of acute bronchitis in December 2003.  See the December 2003 VA treatment record.  As noted above, the Veteran asserts that he has bronchitis due to asbestos exposure in service.  

However, the weight of the competent and credible evidence establishes that the Veteran does not currently have an asbestos-related disability or disease.  The Veteran was afforded a VA respiratory examination in November 2010.  The Veteran reported noting respiratory symptoms which began in the service, but he did not recall the specific date of onset of the symptoms.  He reported being treated in the service on several occasions for bronchitis.  He was a lifetime nonsmoker.  The Veteran denied any history of childhood asthma.  He reported experiencing intermittent episodes of cough daily which occasionally were productive of sputum.  He also noted dyspnea on exertion with walking approximately 50 feet and reported having to rest to catch his breath.  He noted dyspnea with excessive talking or walking to his mailbox at home.  He reported having flare-ups where he had darker sputum, runny nose, headaches, and fevers and he stated that the flares occur approximately 1 to 2 times a month with symptoms lasting for 5 to 6 days.  He reported having wheezing intermittently with flares.  The Veteran used Robitussin every other day with partial relief of cough without specific side effects.  He was not on any inhalers.  He reported having approximately 3 to 4 incapacitating episodes in the last one year where he was prescribed antibiotics and instructed to take rest for symptoms of bronchitis and respiratory infection.  The Veteran asserted that his cough was exacerbated by exposure to cleaning chemicals. 

At the exam, the Veteran reported a history of asbestos exposure in the Navy while in the shipyards for several months at a time including in 1987, 1989, and 1993.  He was a fuel handler in the service and he reported ripping out fuel systems with pipes with parts made of asbestos.  He reported passing through ripped out areas where he was exposed to dust and asbestos.  The Veteran denied any history of asbestos exposure prior to the service.  He stated that he was a pizza delivery driver prior to the service and he denied any history of asbestos exposure after the service.  He stated that he worked as a truck driver delivering sodas from 1998 to 2002 and then worked for a temp agency until 2004.  He is currently unemployed.

The VA examiner reviewed the claims file and noted that the service treatment records showed that he was seen on multiple occasions in service with upper respiratory infections.  His separation examination from January 1995 shows a normal lung examination and the Veteran denied any respiratory complaints at the separation examination.  He was seen in February 1995 for upper respiratory infection and bronchitis.  The examiner noted that the Veteran served onboard a ship during his naval service.  The examiner reviewed the questionnaires regarding asbestos exposure; the Veteran's responses varied from "no" to "uncertain."  The examiner indicated that the service treatment records were negative for complaints of or treatment for asbestos exposure or asbestos-related lung disease.  The pre-and post-service treatment records do not show any history of asbestos exposure. 

The examiner noted that the post service medical records show that the Veteran has been seen for recurrent bronchitis.  He was seen in December 2003 for acute bronchitis and he was seen in January 2010 for an upper respiratory infection.  The Veteran was seen in the emergency room in June 2010 where he reported having had industrial bronchitis for 20 years.  He was seen in July 2010 with documentation of history of recurrent bronchitis. 

The Veteran underwent physical examination.  The assessment was recurrent bronchitis.  The examiner indicated that the Veteran's lung examination was normal and his chest x-ray was normal.  His pulmonary function tests show normal spirometry as noted above.  The examiner stated that the Veteran did not have any evidence of asbestos-related lung disease currently.  The examiner noted that the Veteran did not have any history of pre or post service asbestos exposure and he had asbestos exposure by history and had served on board a ship during his naval service.  The examiner noted that the Veteran was seen in the service for recurrent acute respiratory infections treated with antibiotics but there was no evidence of chronic respiratory impairment in the service.  The examiner noted that the separation examination from 1995 is negative for documentation of respiratory symptoms or condition.  The conclusion was that the Veteran's recurrent bronchitis was less likely than not caused by or related to his service including asbestos exposure in the service. 

The Veteran was afforded a VA respiratory examination in December 2013.  The examiner noted the history of the Veteran's respiratory disorder including the current pulmonary function tests conducted in January 2014 and the chest x-ray examinations in March 2013 and December 2013.  It was noted that the Veteran denied tobacco abuse.  The Veteran stated that he smoked crack cocaine for 7 years from 1995 to 2002.  The examiner concluded that it was less likely than not that the claimed condition was incurred or caused by an in-service injury, event or illness.  The examiner stated that the records show that the Veteran was stationed aboard USS John F. Kennedy and there may have been some asbestos exposure during active duty.  The examiner further stated that the records do not show that the Veteran has recurrent bronchitis.  The examiner noted that per the Veteran's request, bronchitis was added to his problem list in July 2010, but that subsequent pulmonary function tests which were normal.  The examiner noted that the current VA treatment records are silent for complaints of shortness of breath or treatment of bronchitis in 2013.  The examiner stated that the recurrent pulmonary function tests and chest x-rays have been normal.  The examiner concluded that the Veteran did not have chronic bronchitis and it was less likely than not that the Veteran's cough was related to asbestos exposure during active service.  

The Board finds the VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder including the service treatment records and the Veteran's medical history, considered the Veteran's report of symptoms, and examined the Veteran before rendering the medical opinions.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The medical opinions are based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Such factors are readily apparent in the VA medical opinions.

The weight of the evidence shows that the Veteran has had a diagnosis of acute bronchitis in 2003, eight years after service separation.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Additionally, the Board acknowledges the Veteran's own general assertions that he has a respiratory disorder that is related to active duty service and his current bronchitis is related to service including exposure to asbestos dust, tear gas, and chemicals.  However, the Board cannot rely on the Veteran's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the diagnosis and etiology of a respiratory disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  The weight of the competent and credible evidence establishes that the Veteran does not have an asbestos-related respiratory disease and his bronchitis is not related to service.  

The Board also acknowledges the Veteran's own general assertions that he has had chronic and continuous symptoms of bronchitis in service and since service separation.  While the Veteran has reported experiencing recurrent symptoms since active service, the Board finds that such statements are not credible and are not probative because these statements were made many years after service and were made in connection with the Veteran's claim for compensation.  In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran's allegation of recurrent symptoms is not supported by or documented in the post-service treatment records.  As discussed above, the Veteran denied having respiratory complaints on service separation examination in February 1995.  Review of the record shows that the first report of the respiratory symptoms was made in December 2003, several years after service separation.  The post-service medical evidence does not document recurrent symptoms either in service or since service separation.  The November 2010 VA examination report indicates that the diagnosis was recurrent bronchitis.  However, the VA examiner who performed the December 2013 VA examination concluded that the Veteran did not have chronic bronchitis at that time and there was no evidence of treatment for respiratory symptoms in 2013.  Further, both VA examiners concluded that the bronchitis was not related to service including asbestos exposure in service.  Thus, for these reasons, the Board finds that the weight of the competent and credible lay and medical evidence establishes that the Veteran did not have these symptoms in service or recurrent symptoms since service.

In light of the above, the Board finds that the weight of the evidence is against the conclusion that it is at least as likely as not that the Veteran's has a current respiratory disorder that either began during or was otherwise caused by his military service.  The claim for service connection for a respiratory disorder to include bronchitis and as due to asbestos exposure is therefore denied. 

The Board finds that the weight of the evidence demonstrates that the Veteran was not disabled due to a respiratory disorder including bronchitis during the period of ACDUTRA.  In an April 2008 statement, the Veteran asserts that he has a respiratory condition due to exposure to tear gas in 1984 and 1985 which is during his period of ACDUTRA.  However, the available service treatment records for the period of ACDUTRA do not show that the Veteran was disabled due to a respiratory disorder including bronchitis.  The Board finds that the preponderance of the evidence establishes that the respiratory disorder to include bronchitis is not due to any documented injury or other event or incident of his period of ACDUTRA and is not otherwise related to ACDUTRA.  Of note, no respiratory disability was found on the Veteran's enlistment physical  in January 1987.  Accordingly, on this record, the claim of service connection for a respiratory disorder to include bronchitis based on ACDUTRA service is denied.  

4.  Analysis: Service connection for a left knee disability to include as secondary to the service-connected right knee disability.

The Veteran claims he is entitled to service connection for a left knee disability secondary to his service connected right knee disability.  There is evidence of a current left knee disability.  The December 2013 VA examination report shows a diagnosis of minimal degenerative changes of the left knee substantiated by x-ray examination.  Service connection is in effect for residuals of a right knee arthroscopy with degenerative changes and a 10 percent rating is currently in effect.   

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current left knee disability is not proximately due to or aggravated by the service-connected right knee disability.  The Veteran was afforded VA examinations 2004, 2010, and 2013 and the VA examiners were asked to examine any possible relationship between the Veteran's left knee disability and the service-connected right knee disability and to assess whether the claimed left knee disability was caused by the service-connected right knee disability.  

The December 2013 VA examination report indicates that service connection is in effect for meniscal tear of the right knee that was sustained in 1990 and the Veteran now alleges that the left knee disability is secondary to the right knee disability.  It was noted that the Veteran's right knee swells and he puts ice on it.  The Veteran reported that the right knee clicks and pops and it is painful when he stands and walks for long periods.  He reported that when he bends the right knee, it aches and pops, but not all the time but on prolonged activity.  The Veteran reported that the right knee hurt on inside and front.  He received steroid injections in the right knee.  It was noted that the Veteran had a meniscectomy in 1990 that was successful.  The Veteran indicated that he did well until 2003 or 2004 when the pain started.  It was noted that the pain started because the Veteran was a laborer and he was on his feet and lifting all the time.  The Veteran reported that the left knee was the same as the right but it was not as bad.  The left knee clicks, pops, and aches when he walks and the left knee started giving him problems in about 2003 and 2004 about the same time as the right knee.  The Veteran underwent physical examination.  The diagnosis for the left knee was minimal degenerative changes in the left knee.  

The examiner opined that the left knee disability was less likely than not proximately due to or the result of the Veteran's service-connected right knee disability.  The VA examiner indicated that the rationale was that the left knee has minimal degenerative joint disease at this time that is consistent with age.  The examiner also noted that the Veteran was a truck driver and did manual labor in the construction industry and these jobs are liable to cause and aggravate degenerative joint disease of the knee.  The examiner also stated that the Veteran's right knee had  free range of motion, was stable, and had minimal degenerative joint disease, and as such was not liable to cause additional stress on the left knee.  The examiner also stated that the MRI of the left knee shows minimal degenerative joint disease and degenerative changes in the medial meniscus that are consistent with age.  The examiner indicated that the conclusions are similar to those derived from the VA examination in July 2010.  The July 2010 VA examination was conducted by the same VA examiner who conducted the December 2013 VA examination.  

The July 2010 VA examination report indicates that the examiner reviewed the Veteran's claims file (5 volumes), service file (4 volumes), and the VA clinical file.  It was noted that the Veteran served in the military from 1987 to 1995; he was in the Navy and for the most part fueled air craft on an air craft carrier.  After military, the Veteran refueled planes for airlines on a commercial basis for about a year.  After that he had a number of jobs including working for landscape companies, as a truck driver, and as a moving equipment operator.  His last job was in 2004.  The Veteran reported that over the years he had experienced trouble keeping jobs due to a combination of bronchitis, pain in the knees, difficulty in lifting, depression, and anger issues with co-workers.  

Regarding activities of daily living he can dress and undress himself, and he can walk a quarter of a mile and lift 60 pounds.  All his current treatment for his knee conditions are being rendered at VAMC Atlanta; he takes Tylenol and Mobic for his knee discomfort.  It was noted that the Veteran has had surgery on the right knee and this was arthroscopic surgery in 1990 while he was in the service.  He has had no surgery on the left knee.  He has had no injections into either joints and is not doing any formal physical therapy at this time but he does home exercises and stretches.  He uses a cane from time to time but did not come to the exam with a cane.  He does not use walkers, wheel chairs, or crutches.  He has a brace for the right knee but not for the left knee.  There is no evidence of flare-ups of the knees. 

Regarding the right knee, the Veteran stated that over the years the right knee has been getting worse.  The Veteran reported that he can stand for 30 minutes and then it begins to hurt.  The right knee freezes up on him about once a week and sometimes he has actually fallen because of the pain.  The examiner noted that he was not sure that this was locking of the knee but he believed that it is pain that the Veteran is experiencing that makes him hold the knee tight.  The Veteran reported that the discomfort is aggravated by standing for a long period of time, sitting and then standing up again or bending causes pain.  The discomfort is relieved by rest, ice, and heat.  The pain was felt in front of the knee.  There is no evidence of giving way. 

Regarding his left knee, the Veteran stated that he has pain in front of the knee and on the sides but on the left side he also has pain at the back of the knee and sometimes going up the leg to the left hip and back.  It is noted that this was not happening on the right side.  The Veteran indicated that the pain on the left is much less than on the right and there was no freezing up of the joint.  The Veteran stated that he did not injure the left knee while he was in the service and he reported that the right knee discomfort has led to the left knee problem over the years and he felt that it should be service-connected.  

Examination revealed that the Veteran was in a good state of health but he was in some acute pain relative to the right knee.  The Veteran walked in with a limp and had a limp antalgic to the right knee.  He had a brace on the right knee.  Examination of the right knee revealed a minimal effusion.  There were no other signs of inflammation.  The Veteran was vaguely tender over the entire knee.  Regarding the left knee, the Veteran did not have pain per se during the range of motion but he did resist motion.  The ranges of motion were done three times and there was no evidence of pain, fatigue, weakness, lack of endurance, instability, or incoordination with repeated testings.  There was no additional loss of joint function or motion with use due to repeated testings.  

The diagnosis was right knee degenerative joint disease with medial compartment involvement.  The examiner indicated that the Veteran was post-arthroscopic surgery with moderate disability.  The examiner indicated that there is some evidence that the Veteran had further symptoms in the right knee and symptomatically, he appears to be worse.  Regarding the left knee, there is no evidence that the Veteran injured this knee during the service career.  He really first started to get symptoms in the left knee in 2004 and on x-ray there were minimal findings.  The examiner indicated that the findings in the left knee namely the minimal loss of cartilage space in the medial compartment with no osteophytes is in keeping with his age and it is noted that over the last 14 years he has been in various occupations that were somewhat stressful on the knees.  The examiner concluded that at that time there is not enough evidence to associate the left knee with the right knee.  The examiner noted that since the Veteran is complaining of pain in both knees, MRI's of each knee have been ordered and when the results available, an addendum will be dictated and he will re-iterate his impression at that time.  The examiner stated that meanwhile, the left knee diagnosis is early left knee degenerative joint disease medial compartment.  The examiner stated that with the level of involvement of the left knee which would be in keeping with a person of this age it is less likely as not that his left knee condition is caused by or aggravated by his service-connected right knee condition. 

In the addendum opinion, the examiner stated that the MRI's were reviewed.  On the right knee, the Veteran had a complex tear involving the body and posterior horn of the medial meniscus.  On the left knee, the Veteran had radial tears involving the free edge of the body and posterior horn of the medial meniscus.  The examiner indicated that these tears appear to be degenerative in nature and hence, his conclusions derived from clinical examination and x-rays are not changed by the MRI results. 

The Board finds the VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner, a medical doctor, reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms, and examined the Veteran or reviewed examination findings before rendering the medical opinions.  The VA examiner considered the severity and functional impairment of the service-connected right knee disability.  The VA examiner also considered the current left knee disability and the etiology for this disability.  The VA examiner cited to the facts that support the opinions.  The opinions are based on sufficient facts or data.  See Nieves-Rodriguez; supra; Prejean; supra.  The VA examiner, as a medical doctor, has the skill and expertise to render the medical opinions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  As such, the Board finds the VA medical opinions have great probative weight.

The April 2004 VA examination report indicates that the examiner concluded that arthralgia of the left knee with mild loss of function was "probably compensatory to his right knee problem."  The Bord finds the April 2004 VA opinion to have less probative weight than the 2010 and 2013 VA medical opinions.  The Board does not question the April 2004 VA examiner's competence and expertise; however, the opinion has limited probative value because it is unclear whether the VA examiner reviewed the Veteran's claims file and medical history before rendering the opinion.  Further, the examiner did not provide a rationale for the medical opinion and the opinion is speculative, as the examiner indicated that the left knee pain was "probably" compensatory to the right knee. 

Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens; supra; see also Prejean; supra.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bloom v. West, 12 Vet. App. at 187.  For these reasons, the Board finds that the April 2004 VA medical opinion to have limited probative value and is outweighed by the more comprehensive VA medical opinions dated in July 2010 and December 2013.  

The Veteran himself has related his left knee disability to the service-connected right knee disability.  However, as noted, the Veteran, as a lay person, is competent to describe observable symptoms such as pain.  However, laypersons do not have the competence to render an opinion as to the etiology and onset of degenerative joint disease.  See Jandreau, supra.  See also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology or causation.   

The Board finds the weight of the competent and credible evidence shows that the left knee disability is not due to or permanently aggravated by the service-connected right knee disability.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a left knee disability on a secondary basis, and the claim is denied.
 
The Board has a duty to consider all theories of entitlement to the benefit sought and has considered direct service connection for the left knee disability as well.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered).  Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current left knee degenerative joint disease did not manifest in service and is not otherwise related to disease, injury, or other event in active service. 

The service treatment records do not document symptoms or diagnoses of a chronic left knee disability.  On a medical history survey completed in conjunction with his separation physical in January 1995, the Veteran denied having a trick or locked knee.  He denied having swollen and painful joints or a bone, joint or other deformity.  Physical examination of the lower extremities was normal.  The Veteran separated from service in February 1995.  

There is no evidence of a diagnosis of arthritis of the left knee within one year from service separation in February 1995.  The first evidence of degenerative changes in the left knee is in 2010.  The July 2010 VA examination report shows the earliest diagnosis of early left knee degenerative joint disease in the medial compartment by x-ray examination, physical examination, and MRI.  Thus, presumptive service connection for a chronic disease under § 3.307(a) is not warranted. 

The weight of the competent and credible evidence establishes that the Veteran's left knee disability first manifested many years after service separation and the Veteran did not have chronic and continuous symptoms of left knee degenerative joint disease in service and since service separation.  The service treatment records do not document any left knee complaints.  The Veteran did not report left knee symptoms upon separation examination.  The medical evidence of record does not establish left knee complaints prior to 2004.  The Veteran himself has reported that he first began to have left knee symptoms in about 2003 or 2004, which is more than 8 years after service separation.  See the December 2013 VA examination report.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.303(b) for chronic in service symptoms and continuous post service symptoms is not warranted.

There is no competent medical evidence of record indicating that the current left knee disability is related to injury or other event in active service.  In fact, the weight of the competent and credible medical evidence establishes that the left knee disability is unlikely to be the result of injury, disease, or other event in active service but rather are likely to be due to aging.  The July 2010 VA medical opinion indicates that the examiner indicated that there was no evidence that the Veteran injured his left knee in service and the examiner attributed the left knee disability to the Veteran's age and his occupations during the past 14 years after service that have been stressful to the knees.  See also the December 2013 VA examination report.  

The Board finds the weight of the competent and credible evidence shows that the left knee disability to include degenerative joint disease did not manifest in active service, first manifested over 8 years after active service, is not related to active service, and is not caused by or aggravated by the service-connected right knee disability.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a left knee disability and the claim is denied. 

The Board finds that the weight of the evidence demonstrates that the Veteran was not disabled due to a left knee disability including arthritis during the period of ACDUTRA.  The Veteran does not allege and the evidence does not show that the left knee disability was due to injury or disease during ACDUTRA.  The Veteran essentially asserts that the claimed left knee disorder was caused by the service-connected right knee disability.  The available service treatment records for the period of ACDUTRA do not show that the Veteran was disabled due to a left knee disability.  The Board finds that the preponderance of the evidence establishes that the left knee disability to include arthritis is not due to any documented injury or other event or incident of his period of ACDUTRA and is not otherwise related to ACDUTRA.  Accordingly, on this record, the claim of service connection for a left knee disability to include arthritis based on ACDUTRA service is denied.  

5.  Analysis: Service connection for a bilateral hand disability to include pursuant to 38 U.S.C.A. § 1151.  

Under the applicable criteria, compensation under 38 U.S.C.A. § 1151 shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished him or her under any law administered by VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a). 

To determine whether a veteran has an additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the condition after such care, treatment, or examination. VA considers each involved body part separately.  38 C.F.R. § 3.361(b) (2015). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that the veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless the VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, his representative's informed consent.  38 C.F.R. § 3.361(d)(1). 

The Veteran contends that compensation should be awarded under 38 U.S.C.A. § 1151 for a bilateral hand disability due to burns.  He asserts that he injured his hands and sought treatment at a VA medical facility at the Hampton, VA in 1997 but he was turned away and was told to seek care at the Portsmouth Naval Hospital.  The Veteran asserts that he was at the Portsmouth Naval Hospital for 9 months and he almost lost both hands due to the burns.  See the March 2004 and May 2009 statements.  There is competent evidence that the Veteran has a burn to the right hand with a skin graft.  See a December 2003 VA treatment record.  VA contacted the Portsmouth Naval Hospital, but records from the treatment for the Veteran in 1997 were not located.  See the May 2012 response from the Portsmouth Naval Hospital.   

The initial question which must be addressed is whether the claimed disability was caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, either by a VA employee or in a VA facility, or was caused by training and rehabilitative services as part of an approved rehabilitative program under Chapter 31 or in a compensated work therapy program under 38 U.S.C.A. § 1718.  See 38 U.S.C.A. § 1151; Loving v. Nicholson, 19 Vet. App. 96 (2005). 

In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Loving v. Nicholson, 19 Vet. App. at 100.  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and that such additional disability was directly caused by that VA activity.  Id at 101.  

The Board finds that the Veteran's claim lies beyond the ambit of 38 U.S.C.A. § 1151.  The evidence of record does not demonstrate that the Veteran was undergoing hospital care, medical or surgical treatment, or examination by a VA employee or at a VA facility at the time the claimed disability was incurred.  The evidence shows that the Veteran sustained an injury to the hands before arriving at a VA medical facility and he was not treated at a VA medical facility but was told to seek treatment at a naval facility.  There is no evidence to suggest that the Veteran was in the course of being provided hospital care, medical or surgical treatment, or examination by a VA employee or at a VA facility at the time he sustained an injury to the hands.  Further, the Veteran has not identified, nor does the record suggest, any additional underlying disability resulting from VA action.  

The Veteran does not allege that he was provided an examination or treatment that caused him additional disability.  Instead, he seeks compensation for a disability he claims was the result of not being treated by VA at that time, and having to go to another provider.  Section 1151 benefits, however, apply to additional disability incurred as a result of actual examination or treatment in a facility by VA staff.  Thus, section 1151 is not the appropriate avenue to seek that compensation.

If, for the sake of discussion, the lack of treatment the Veteran alleges was considered eligible for section 1151 benefits, there is still the issue of additional disability.  In this case, the Veteran arrived at VA with burn injuries to the hands.  There is no evidence that indicates that he left in anything but the same condition.  He then purportedly received treatment at another medical provider for the burn injury.  Other treatment records in the file do not document additional disability as a result of the failure to be examined at the VA Medical Center in Hampton.  In short, the Board finds that there is no additional disability that qualifies for section 1151 benefits in this case.  That is, the evidence does not show that VA somehow breached any duty in not providing treatment, or that the Veteran's condition materially worsened because treatment was not provided.

Accordingly, the appeal is denied.

The Board has considered whether direct service connection is warranted for the bilateral hand disability.  The RO initially adjudicated this claim on a direct basis in the May 2004 rating decision.  Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current bilateral hand disability to include residuals from burns did not manifest in service and is not otherwise related to disease, injury, or other event in active service. 

The service treatment records show that the Veteran sought medical treatment for a right hand laceration in May 1992.  The service treatment records do not document any other injury to the hands such as a burn injury.  The separation examination report dated in January 1995 indicated that physical examination of the upper extremities was normal.  The Veteran separated from service in February 1995.  

There is no competent medical evidence of record indicating that the claimed bilateral hand disability is related to injury or other event in active service.  In fact, the Veteran asserts that the hand disability is due to an injury sustained in 1997, two years after service separation.  Thus, the Board finds the weight of the competent and credible evidence shows that the bilateral hand disability did not manifest in active service and is not related to active service but was caused by a post-service injury.  Thus, the Board finds that a preponderance of the evidence weighs against the claim for service connection and the claim is denied. 

The Board finds that the weight of the evidence demonstrates that the Veteran was not disabled due to a bilateral hand disability during the period of ACDUTRA.  The Veteran does not allege and the evidence does not show that the bilateral hand disability was due to injury or disease during ACDUTRA.  The Veteran essentially asserts that the claimed bilateral hand disability was sustained in a post-service injury.  The available service treatment records for the period of ACDUTRA do not show that the Veteran was disabled due to a bilateral hand disability.  The Board finds that the preponderance of the evidence establishes that the bilateral hand disability is not due to any documented injury or other event or incident of his period of ACDUTRA and is not otherwise related to ACDUTRA.  Accordingly, on this record, the claim of service connection for a bilateral hand disability based on ACDUTRA service must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.



ORDER

Service connection for a respiratory disorder, to include bronchitis and as due to asbestos exposure, is denied.

Service connection for a left knee disability is denied.

Compensation under 38 U.S.C.A. § 1151 for bilateral hand disability and entitlement to service connection for a bilateral hand disability is denied.


REMAND

In a January 2014 statement, the Veteran asserted this his service-connected disability was getting worse.  In a June 2014 statement, the Veteran indicated that the service-connected right knee disability swelled, locked, and was very painful.  As the evidence reflects a possible worsening since the last examination in 2013, a new examination is needed to determine the current level of severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA is obligated to provide an examination.  38 U.S.C.A. § 5103a(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim for service connection for a psychiatric disorder to include PTSD and substance abuse/pain medication addiction, the Board finds that an additional VA examination is necessary.  In October 2012, the Veteran asserted that his depression was caused by or aggravated by the pain due to the service-connected right knee disability.  He also asserts that he became addicted to pain medication due to the medication prescribed to treat service-connected right knee disability.  The Veteran submitted medical articles in support of his contentions.  The medical evidence of record shows current diagnoses of major depressive disorder, PTSD, and cocaine and alcohol dependence.  The Board notes that primary alcohol and drug abuse and dependence are not disabilities for which service connection may be granted.  38 U.S.C.A. § 105, 38 C.F.R. § 3.301(d).  However, service connection for substance abuse and dependence may be granted on a secondary basis.  Allen v. Principi, 237 F.3d. 1368 (Fed. Cir. 2001).  Thus, the Board finds that a remand is required to obtain a VA medical opinion that addresses secondary service connection including whether the service-connected right knee disability caused or aggravates a current psychiatric disorder to include substance abuse and pain medication addiction.    

The Board also find that further development is warranted for the claim of service connection for a psychiatric disorder to include PTSD based upon personal assault.  The Veteran contends that his current psychiatric disorders are due to personal and sexual assault in active service.  He asserts that while stationed aboard the USS John F. Kennedy, he was forced to testify against two shipmates who were using illegal drugs.  He stated that after the hearing, he began receiving threats and he was harassed.  See the statement received in July 2006.  

There is evidence of in-service personal assault.  Service treatment records show that the Veteran sought mental health treatment and medical treatment for various injuries including injuries sustained after being beaten.  A February 1987 treatment record indicates that the Veteran had a contusion to the scrotum.  The Veteran reported that he bumped into a table.  He sought treatment for re-injury to the scrotum after another shipmate hit him with a tray.  An April 1987 record indicates that the Veteran had a nasal contusion; he reported striking his nose on a hatch.  In May 1992, the Veteran was treated for a right hand laceration.  It was noted that the examiner asked the Veteran if the laceration was a human bite and the Veteran denied vehemently that it was.  The Veteran stated that he injured his hand washing dishes.  A July 1987 service treatment record indicates that the Veteran reported that he had been "jumped" and he was treated for epistaxis and blows to the head.  A November 1994 service treatment record indicates that the Veteran sought mental health treatment because he felt anger after he learned of his wife's affair and the anger was aggravated by the racial polarization on the ship.  The Veteran was hospitalized and underwent psychological evaluation in December 1994 due to homicidal ideation.  The diagnosis was alcohol dependence, rule out bipolar disorder, and anti-social personality disorder, severe.  The Veteran was subsequently discharged from active service due to unsuitability due to the personality disorder.  

With regard to PTSD claims based on personal assault, VA regulations require consideration of evidence of behavior changes that occurred at the time of the incident which might establish that an in-service stressor incident occurred.  38 C.F.R. § 3.304(f)(4).  Such evidence may be submitted to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  The Board finds that a remand is required to obtain a VA medical opinion that addresses whether any current psychiatric disorder is due to the in-service personal assault.  

The Board finds that the claims that are remanded herein are inextricably intertwined with the Veteran's claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The other issues should therefore be addressed by the AOJ before the Board renders a decision on the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the severity of the service-connected right knee disability.  

2.  Schedule the Veteran for a psychiatric examination to determine the nature and etiology of the claimed psychiatric disorder including PTSD.  The examiner should report all Axis I psychiatric diagnoses.  

The examiner should provide the following medical opinions: 

a)  Is it at least as likely as not (50 percent or greater) that any currently diagnosed psychiatric disorder either began during or was otherwise caused by the Veteran's active service?  Why or why not? 

b)  Is it at least as likely as not (50 percent or greater) that any current psychiatric disorder is caused or is aggravated by the Veteran's service-connected disabilities?  Why or why not?  The examiner should consider whether the pain due to the service-connected disabilities caused or aggravated the current psychiatric disorders.  

c)  Is it at least as likely as not (50 percent or greater) that any current substance dependence and/or addiction was caused or aggravated by the Veteran's service-connected disabilities?  Why or why not? 

d)  Is it at least as likely as not (50 percent or greater) that any currently diagnosed PTSD or other psychiatric disorder either began during or was otherwise caused by the Veteran's active service to include as due to personal assault?  Why or why not? 

The examiner is advised that the Veteran contends that he incurred PTSD following in-service physical and/or sexual assault.  Attention is invited to the service treatment records which document that the Veteran sought medical treatment for epistaxis and blows to the head after being "jumped" and the Veteran sought medical treatment for various other injuries to the nose, scrotum, and hand.  Attention is also invited to the service treatment records which show that the Veteran was hospitalized for psychiatric treatment in December 1994 and he sought mental health treatment in active service.  

3.  Readjudicate the claims remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran, and afford him a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


